Citation Nr: 0630898	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  02-21 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for lumbar disc disease, to 
include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and E.G.


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from June 1950 to 
June 1970.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in November 2004 to the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO) for 
additional development.  

A motion to advance this case on the Board's docket, which 
was received by the Board on August 23, 2006, was granted by 
the Board on September 15, 2006 for good cause.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  The medical evidence of record does not show lumbar disc 
disease due to military service.

2.  The medical evidence of record does not show lumbar disc 
disease due to service-connected disability.


CONCLUSIONS OF LAW

1.  Lumbar disc disease was not incurred in or aggravated by 
active military duty, nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  

2.  Lumbar disc disease is not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. 
§§ 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Notice to the veteran was not sent in this case until later 
in the claims process.  Nevertheless, in December 2003, April 
2004, and February 2005, the RO sent the veteran a letter in 
which he was informed of the requirements needed to establish 
entitlement to service connection.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The 
letters explained that VA would make reasonable efforts to 
help him get evidence such as medical records if he provided 
relevant information about the records.  Additional private 
evidence was subsequently added to the claims file.  Under 
the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Based on this record, the Board finds that VA's duty 
to notify has been satisfied.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The April 2004 VA letter 
stated "[i]f there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  Consequently, the duty 
to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

The veteran was not informed that a disability rating and 
effective date would be assigned if his service connection 
claim was granted.  However, since the veteran's claim for 
service connection for lumbar disc disease is being denied, 
no disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A relevant VA 
examination was conducted in June 2005.  

All available evidence that is pertinent to the claim decided 
herein has been obtained and that there is sufficient medical 
evidence on file on which to make a decision on the claim.  
There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issue decided herein.  The veteran has 
been given ample opportunity to present evidence and argument 
in support of his claim.  The Board additionally finds that 
VA has complied with general due process considerations.  See 
38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not 


harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  In this case, however, as there is no 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Moreover, in the case of arthritis, service 
connection may be granted if such disease is manifested to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Additionally, service 
connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran's service-connected disabilities include 
residuals of a shrapnel wound of the left posterior back, 
left rib cage, and left scapula, rated as 20 percent 
disabling; and shell fragment wound scars of the back and 
left scapular area, rated as 10 percent disabling.

The veteran's service medical records reveal that he incurred 
a gunshot wound of the back in December 1950.  The scar was 
described during hospitalization from October 1951 to March 
1952 as approximately 12 inches in length, and the hospital 
discharge diagnosis was cicatrix of infra-scapular region and 
area over the right scapula from enemy shell fragments.  The 
veteran complained on his March 1970 discharge medical 
history report of painful joints, and the diagnosis on 
discharge physical examination was arthralgias of 
undetermined etiology without objective evidence of joint 
pathology.  

The initial postservice reference to a low back disability 
was on VA examination in May 2000, when the veteran 
complained of back pain with radiation and said that he had 
several surgeries on his back, including a laminectomy in the 
1980s.  The diagnoses on examination of the spine were 
history of herniated disc, status post laminectomy; chronic 
burning sensation in the back that radiated down the left 
leg; and limited range of motion with pain on forward 
flexion.  The May 2000 diagnosis on joint examination was old 
gunshot wound to the mid thoracic back and left shoulder.

An August 2000 private magnetic resonance imaging of the 
lumbar spine revealed spinal stenosis, an old compression 
fracture of L1-2, and mild degeneration of the 


L4-5 disc.  According to September 2000 private medical 
records, the veteran underwent reexploration of L4-5 
hemilaminectomy, foraminotomy and discectomy L4-5 on the 
left.

A VA health care provider concluded after evaluation in May 
2002, that it was unlikely that the soft tissue and muscular 
damage in the thoracic area caused the veteran's lumbar spine 
disability.

According to a January 2004 statement from M.R., M.D., the 
veteran had been treated since May 1997 for a history of 
chronic back pain and asthma.  Dr. R concluded that the 
veteran's back problems were caused by a severe combat injury 
in 1950 and later aggravated.  Dr. R noted that the veteran 
had multiple surgeries in the upper back at the time of the 
injury and had lumbar disc surgery in 1979 and in 2000.  
Subsequent treatment records from Dr. R, dated from March 
2003 to April 2005, continue to show treatment for back 
problems.

After review of the claims file and physical examination of 
the veteran in June 2005, a VA physician noted that there was 
a 32 year gap between the 1950 injury in service and low back 
surgery in 1982.  The VA physician concluded that it was 
"more likely than not" that the veteran's lumbar spine 
disability was not etiologically related to his 1950 injury 
that caused upper thoracic and chest wall disability.

The Board is obligated to analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for its rejection of any material evidence favorable 
to the veteran.  See 38 U.S.C.A. § 7104(d) (West 2002); see 
also Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  The Board has the authority to "discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 


(Fed. Cir. 1997).  The Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The Court of Appeals 
for Veterans Claims has held that the Board may not reject 
medical opinions based on its own medical judgment.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).

While Dr. R. concluded in January 2004 that the veteran's 
back problems were caused by his combat injury in 1950, Dr. R 
refers to the veteran's upper back, for which service 
connection is in effect, and does not specifically refer to 
the low back.  Additionally, Dr. R did not review the 
veteran's service medical records, and therefore based his 
opinion on a history provided by the veteran without 
additional rationale.  However, the June 2005 VA opinion that 
there was no causal connection between the veteran's current 
low back disability and either his military service or his 
service-connected upper spine disability was based on both a 
review of the claims file and a physical examination and was 
supported by a rationale, with the examiner noting that there 
was a gap of many years between the service injury and the 
veteran's low back problems after service.  

Although the veteran testified at his videoconference hearing 
before the Board in September 2004 that he had a low back 
disability that either began in service or was due to 
service-connected disability, a layman, such as the veteran, 
is not competent to comment on medical matters such as the 
diagnosis of a disability or the etiology of any such 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application with respect to the issue of entitlement to 
service connection for low back disability.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Service connection for low back disability, to include on a 
secondary basis, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


